DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in Application serial number 13/618,987.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 4, “the elastic material” should be --  the arm or the elastic material  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuyama (US 2003/0169895 A1).
As to claim 1, Fukuyama shows (FIG. 1A,1B):

    PNG
    media_image1.png
    358
    812
    media_image1.png
    Greyscale

a vibration generator (para[0001]) comprising: 
a vibrator 11,12,13; 
a frame 9 including a surface 24yy, 24zz opposing the vibrator 11,12,13; 
a bottom plate 8; and 
a holder 19 displaceably supporting the vibrator 11,12,13 with respect to the frame 9, the holder 19 including members 16 including a columnar shape, the members 16 being attached to the frame 9 (at 15), and extending and opposing the bottom plate 8 in a direction from the vibrator 11,12,13 to the surface 24yy of the frame 9, 
wherein the vibrator 11,12,13 is configured to be displaced with respect to the member 16 in a direction that the surface 24yy of the frame 9 extends (the vibrator 11,12,13 is capable of being oscillated in all three orthogonal directions xyz given an adequate exciting energy; structure para[0013] to [0014], para[0016]).
As to claim 2/1, Fukuyama further shows (FIG. 1A,1B) the members 16 are made of a resin (para[0014]:11-17).
As to claim 3/1, Fukuyama further shows (FIG. 1A,1B) the vibrator 11,12,13 includes a weight 13 (para[0014]:3-4).
As to claim 4/1, Fukuyama further shows (FIG. 1A,1B):
a coil 18 disposed at the bottom plate 8, wherein 
the coil 18 and the vibrator 11,12,13 oppose in a direction from the vibrator 11,12,13 to the surface of the frame 24yy (para[0016]).
As to claim 5/1, Fukuyama further shows (FIG. 1A,1B):
a coil 18 disposed at the bottom plate 8, wherein 
the coil 18 and the vibrator 11,12,13 oppose in a winding axis direction of the coil 18 (para[0016], it is implied that a winding axis is a centerline of the cylindrically shaped coil 18).
As to claim 6/1, Fukuyama further shows (FIG. 1A,1B) the vibrator 11,12,13 includes a magnet 11 (para[0015]).
As to claim 7/1, Fukuyama further shows (FIG. 1A,1B) wherein the holder 19 includes: 
a retention unit 10 retaining the vibrator 11,12,13; and 
an arm or an elastic material 14 connecting one of the members 16 and the retention unit 10, the elastic material 14 including a beam shape (para[0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2834